UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 23, 2015 iShares ® Gold Trust (Exact name of registrant as specified in its charter) New York 001- 81-6124036 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) c/o iShares® Delaware Trust Sponsor LLC 400 Howard Street San Francisco, California 94105 Attn: Product Management Team iShares® Product Research & Development (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (415)670-2000 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events iShares Delaware Trust Sponsor LLC, in its capacity as the sponsor of the Registrant, expects to determine that following the publicly announced discontinuation of the London PM Fix (as of any day, the price of gold fixed by the London Gold Market Fixing Ltd. in the afternoon of such day (London time)) on March 19 ,2015, the price of gold fixed by ICE Benchmark Administration in the afternoon (London Time) as of any day (the “LBMA Gold Price”) will fairly represent the commercial value of the Registrant’s gold on such day and shall be used in the daily valuation of the Registrant's gold. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 23, 2015 iShares ® Gold Trust* By: iShares® Delaware Trust Sponsor LLC By: /s/ Jack Gee Name: Jack Gee Title: Managing Director By: /s/ Raymund Santiago Name: Raymund Santiago Title: Director * The registrant is a trust. The individual specified above is signing in his or her capacity as an officer and/or authorized signatory of iShares® Delaware Trust Sponsor LLC, the sponsor of the trust.
